Citation Nr: 0534839	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  02-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1979 to February 
1980.  

In May 1983, the Board of Veterans Appeals (Board) denied 
service connection for a psychiatric disorder.  Subsequent 
decisions by the Board in March 1986, April 1988, January 
1990, March 1991, August 1995, and December 1999 found that 
new and material evidence had not been submitted to reopen 
the claim.  

This matter comes before the Board on appeal from an October 
2001 decision by the RO which found that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  The Board 
remanded the appeal for additional development in August 
2003.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was last 
denied by the Board in December 1999.  

2.  The additional evidence received since the December 1999 
Board decision is either cumulative of evidence already of 
record or is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The December 1999 Board decision which denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2005).  

2.  New and material evidence has not been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification and assistance 
provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  For the reasons enumerated below, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  As such, the Board concludes that any 
such error is harmless, and does not prohibit consideration 
of this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The veteran's request to reopen the claim currently on appeal 
was received in June 2000.  The Board concludes that 
information and discussions as contained in the October 2001 
rating decision, the February 2002 statement of the case, the 
June 2002 and March 2005 supplemental statements of the case, 
the August 2003 Board remand, and in letters sent to the 
veteran in September 2000, February 2002, and March and 
October 2004 have provided him with sufficient information 
regarding the applicable regulations.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Additionally, these 
documents notified him of his responsibility to submit new 
and material evidence which shows that his current 
psychiatric disorder is, in some fashion, related to or was 
aggravated by military service; of what evidence was 
necessary to substantiate the claim for service connection; 
why the current evidence was insufficient to award the 
benefits sought, and suggested that he submit any evidence in 
his possession.  The veteran was also afforded an opportunity 
to testify at a personal hearing, but declined.  The veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Further, the 
veteran has not identified the existence of any relevant 
evidence that has not been obtained or requested.  Clearly, 
from submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  In 
addition, all VA medical records have been obtained and 
associated with the claims file, and there does not appear to 
be any outstanding available medical records that are 
relevant to this appeal, as VA obtained all medical records 
identified by the veteran and/or his representative.  
Consequently, the Board concludes that it may proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim and is familiar 
with the law and regulations pertaining to the claim.  See 
Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Therefore, the Board finds that 
the duty to assist and notify as contemplated by applicable 
provisions, including the VCAA, has been satisfied.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Finality

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  Where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b) (2005).

In this case, service connection for a psychiatric disorder 
was last denied by the Board in December 1999.  Therefore, 
the laws and regulations governing finality and reopening of 
a previously disallowed claim are pertinent in the 
consideration of the current claims on appeal.  

Unless the Chairman of the Board orders reconsideration, or 
one of the other exceptions to finality applies, all Board 
decisions are final on the date stamped on the face of the 
decision.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  In 
this case, the veteran did not request reconsideration of the 
Board's prior decision and no other exception to finality 
applies.  Hence, the December 1999 decision is final as to 
the evidence then of record.  Id.  

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented."  38 U.S.C.A. § 5103A(f) 
(West 2002).  Furthermore, the regulation pertaining to the 
definition of new and material has been amended.  (See 
38 C.F.R. § 3,156(a)).  However, this amendment is effective 
only for claims filed on or after August 29, 2001.  
Consequently, the current appeal will be decided under the 
old version of § 3.156(a) as is outlined in the decision 
below.  

As an initial matter, the Board must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2000).  

New and material evidence is defined by regulations as 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

As noted above, the Board initially denied service connection 
for a psychiatric disorder in May 1983.  The evidence 
considered by the Board at that time included the veteran's 
service medical records, private and VA medical reports from 
1974 to 1982, including hospitalization for schizophrenia in 
1978, a June 1981 VA psychiatric examination, and a 
transcript of a personal hearing in January 1982.  

These records showed that the veteran was diagnosed with a 
psychosis and treated with psychotropic medications prior to 
entrance into military service; that he denied any history of 
treatment or hospitalization for psychiatric problems and was 
not shown to have any apparent psychiatric abnormalities at 
the time of entrance into service, and that he was 
hospitalized and diagnosed with acute exacerbation of schizo-
affective type schizophrenia during service after he was 
found running nude outside his quarters.  A Medical 
Evaluation Board found that his psychosis existed prior to 
service and was not aggravated by service, and recommended a 
medical discharge from service.  Post-service medical reports 
confirmed the diagnosis of chronic schizophrenia.  The 
veteran's testimony at the personal hearing was to the effect 
that he believed that his preexisting psychiatric disorder 
was aggravated by ill treatment during service.  

In May 1983, the Board determined that the veteran's 
psychiatric disorder, diagnosed as schizophrenia, preexisted 
service and was not aggravated by service.  The Board found 
that the presumption of soundness at entrance into service 
had been rebutted.  

Subsequent decisions by the Board in March 1986, April 1988, 
January 1990, March 1991, August 1995, and December 1999 
found that new and material evidence had not been submitted 
to reopen the claim.  The additional evidence considered by 
the Board in those decisions included private and VA in- and 
outpatient medical reports for treatment from 1982 to 1997, 
and transcripts of personal hearings in May 1987, June 1990, 
and March 1992, which included testimony by the veteran's 
mother and a private physician who had treated the veteran 
before and after military service.  In each decision, the 
Board noted all of the evidence previously considered and 
discussed in detail, all of the additional evidence 
submitted.  In each case, the Board found that the additional 
evidence was not new and material, and that there had been no 
evidence submitted which showed that the veteran's 
preexisting psychosis was aggravated by service.  

The evidence added to the record since the December 1999 
Board decision include numerous VA medical records from 1980 
to 2004, including some duplicate reports.  

Some of the additional medical records, while "new" to the 
extent that they were not previously reviewed, do not offer 
any probative information relating the veteran's current 
psychiatric disorder to service, nor do they show that his 
preexisting psychosis was aggravated by service.  The 
evidence previously reviewed showed that the veteran had a 
psychiatric disorder prior to service, and that it was not 
aggravated by service.  As a whole, the additional medical 
records are essentially cumulative and redundant of 
information previously considered and show only continued 
treatment for psychiatric problems.  

Consequently, the Board finds that the additional evidence is 
not new and material since it does not include competent 
medical findings linking any current psychiatric disorder to 
service or show that his preexisting psychosis was aggravated 
by service.  Accordingly, a basis to reopen the claim of 
service connection for a psychiatric disorder has not been 
presented.  




ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a psychiatric disorder, 
the appeal is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


